Citation Nr: 1719374	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  15-41 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for lymphoma squamous cell carcinoma (claimed as lymph nodes cancer) as a result of exposure to herbicides.



REPRESENTATION

Appellant represented by:	Robert J. Levine, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION


The Veteran served on active duty from February 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

On January 23, 2017 VA was notified that the Veteran died in December 2016.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West Supp. 2014); 38 C.F.R. 
§ 3.1010 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 

In January 2017, the Veteran's sister, L.A., filed a Claim for Substitution of Claimant Upon Death of Claimant, VA form 21P-0847.  However, this matter needs to be decided in the first instance at the RO.  See 38 C.F.R. § 3.1010(a).  

That same month, L.A. also filed VA Form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary.  In May 2017 the RO denied the claim for accrued benefits, which is not currently in appellate status before the Board.  See May 2017 decision letter associated with Virtual VA.  The Board hereby brings to the RO's attention that although L.A.'s correct mailing address was indicated in the May 2017 decision letter, the decision letter was addressed to a person with a different name.  

(The Order follows on the next page.)


ORDER

The appeal is dismissed as to the issue of entitlement to service connection for lymphoma squamous cell carcinoma (claimed as lymph nodes cancer) as a result of exposure to herbicides.




		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


